Citation Nr: 0819586	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of influenza. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  This appeal was 
remanded by the Board in July 2005 for compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the docket because of the 
veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence of record discloses a need for 
further development in this case.  The veteran contends that 
he is entitled to service connection for residuals of 
influenza that occurred while in service in 1942.  

The Board notes that the veteran's service medical records 
are unavailable for review and are presumed destroyed in the 
1973 fire at the National Personnel Records Center.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The veteran's claim file was rebuilt to the extent possible.  
Available records include an August 1947 VA letter 
summarizing the veteran's case file, which notes that the 
veteran was treated in service for influenza.  

The Board notes that the veteran was afforded a VA 
examination in August 2003 for respiratory disorders.  The VA 
examiner did not evaluate or express an opinion about 
residuals of influenza.  

Private medical records in February 2004 show that the 
veteran had an echocardiogram and pulmonary function test.  
The examiner concluded that the lung tests suggested 
shortness of breath related to poor long volume.  The 
examiner concluded that he/she did not know if it was related 
to military service.  

The Board finds that a medical examination is warranted in 
this case.  There is evidence of a current disability 
resulting in poor lung volume.  There is also evidence that 
the veteran was treated for influenza in service.  The 
veteran's private physician's opinion was neutral as to 
whether the disability was related to service.  Given that 
the medical records are not available for review, the Board 
affords the veteran the benefit of the doubt and affords the 
veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2007).  The notice should address 
the five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine if the 
veteran has residuals of influenza.  The 
claims file must be made available to and 
reviewed by the specialist in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
service.  

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the claim.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



